           Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 1 of 8

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                      )   Civil Action
PRESIDENT, INC.; et al.,                 )
                                         )
               Plaintiffs,               )
                                         )   No.: 2-20-CV-966
      v.                                 )
                                         )
KATHY BOOCKVAR in her capacity as        )
Secretary of the Commonwealth of         )
Pennsylvania; et al.,                    )
                                         )
               Defendants.               )   Judge J. Nicholas Ranjan


 DEMOCRATIC INTERVENORS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION
      TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(1) AND 12(B)(6)
         Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 2 of 8

  I.   INTRODUCTION

       Democratic Intervenors hereby submit this reply in support of their Motion to Dismiss

Plaintiffs’ Amended Complaint.

 II.   ARGUMENT

           A. Pullman Abstention is Warranted.

       Plaintiffs argue Pullman abstention is inappropriate because: (1) the applicable Election

Code provisions are unambiguous; (2) the Commonwealth Court’s interpretation of the disputed

Election Code provisions will not narrow the federal constitutional claims; and (3) abstaining and

deferring to the Commonwealth Court may leave the issues unresolved until after the General

Election. In the infamous words of Justice Kagan: “wrong, wrong, and wrong again.” Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 80 (2013) (Kagan, J., dissenting).

       Contrary to Plaintiffs’ attempted statutory sleight of hand, the interpretation of Sections

3146.6(a) and 3150(a) in Act 77 of 2019 is not so “clear and unmistakable.” The parties here have

posed markedly different interpretations of these provisions. Plaintiffs assert that the provisions

were interpreted differently by counties in the Primary Election and certain Boards sought

administrative interpretive guidance whether to count Naked Ballots. These indisputable facts

belie Plaintiffs’ argument that these sections are a model of unmistakable clarity.

       Plaintiffs rely heavily on In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election

to support their argument that the sections at issue are clear and unambiguous. This case is easily

distinguishable and inapposite to the Pullman analysis for three obvious reasons: 1) Section

3150.16(a) of the Election Code had yet to be enacted at the time the Pennsylvania Supreme Court

decided Absentee Ballot; 2) the Supreme Court in Absentee Ballots never addressed whether the
          Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 3 of 8

Election Code required Boards to void Naked Ballots, and 3) the Absentee Ballot decision

addressed a different, narrow question of law. 1

       Plaintiffs also argue that the phrase “said county board of election” in the Election Code

prohibits Boards from using drop-off boxes to collect absentee or mail-in ballots and requires all

ballots to be delivered only to the mailing address of each Board’s central office. Putting aside that

Sections 3146.6(a) and 3150.16(a) say no such thing, this narrow and creative interpretation, at the

very least, shows that this phrase is subject to differing interpretations.

       Plaintiffs next argue that the Commonwealth Court’s interpretation of Act 77 will not

narrow their federal constitutional claims. Not so. As set forth more fully in the Democratic

Intervenors motion, each, if not all, of Plaintiff’s remaining federal and state constitutional claims

will evaporate once the Commonwealth Court renders a decision on these Act 77 issues.

       Plaintiffs reliance on Pierce v. Allegheny County Board of Elections is not only misplaced,

it undermines this contention. To start, Absentee Ballot and Pierce involved the same factual case

where the Western District abstained under Pullman. The Republican Party first sued in this

Court to enjoin the third-person hand delivery of absentee ballots. See 324 F. Supp. 2d 684, 689.

This Court abstained based on Pullman and the case moved to state court, culminating with the

Absentee Ballot decision on unrelated grounds by the Supreme Court. 843 A.2d 1223 (Pa. 2004).

This Court recognized that state courts should have the chance to interpret a section of the complex

and integrated state Election Code. Pierce, 324 F. Supp. 2d at 704. The Pennsylvania state courts

provided an interpretation that removed any federal constitutional arguments. Not only are the




1 The issue in Absentee Ballot was whether Section 3146.6(a) permitted third-parties to hand-
deliver the ballots of non-disabled absentee voters, and the Supreme Court answered that question
in the negative by ruling that the phrase “in-person” was mandatory and thus prohibited the
practice. Absentee Ballots, 843 A.2d 1223, 1232 (Pa. 2004). The language in Section 3146.6(a)
regarding how absentee voters can cast their ballots and the language in Section 3150.16(a)
regarding how mail-in voters can cast their ballots are the same. Compare 25 P.S. § 3146.6(a) with
3150(a)).
                                                 2
          Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 4 of 8

same factors present here but, unlike Pierce, there is already a pending state court matter which

involves parallel issues and parties. This Court’s precedent in Pierce supports abstention here.

       Despite Pierce, Plaintiffs’ contend that equitable considerations weigh in favor of the Court

retaining federal jurisdiction. Their alleged equitable considerations are abject and unsupported

speculation that deferring to the Commonwealth Court creates a “significant likelihood” that the

dispositive state law issues may not resolved before the General Election. Plaintiffs’ unsupported

assertion that the state courts are not capable of understanding the election cycle ignores the

jurisdictional framework of state law whereby the Commonwealth Court is granted specific

oversight of election law matters. Every election cycle the Commonwealth Court handles an array

of cases on an expedited basis measured by the election calendar. It is absurd to suggest that

principles of abstention should be ignored on a baseless assertion that the court that handles

election cases routinely would shirk its responsibility on this one occasion.

       Accordingly, this Court must abstain based on Pullman, and other abstention doctrines

raised by the Defendants and Intervenors, and defer the interpretation of the Election Code to the

Commonwealth Court, as this Court did in Pierce.

           B. The Commonwealth’s Poll Watcher Provisions are Constitutional and Counts
              IV and V Should be Dismissed.

       Plaintiffs’ Opposition makes no serious attempt to counter Democratic Intervenors’ legal

position that the poll watchers’ provisions in the Election Code pass constitutional muster. Rather,

Plaintiffs disingenuously pretend that the Cortes’ Court’s sound and well-articulated constitutional

analysis applied in its in dismissal of plaintiff’s challenge to the same provisions four years ago

was dicta. See Plaintiffs’ Brief in Opposition at 48-49. The Plaintiffs’ reading of Cortes is patently

and demonstrably wrong. While the Cortes Court stated that there “was no need for this judicial

fire drill”, the Court thoroughly addressed each element for issuance of an injunction including,

whether plaintiffs’ equal protection claims had a likelihood of success on the merits. See


                                                  3
          Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 5 of 8

Republican Party of Penn. v. Cortes, 218 F. Supp. 3d 396, 405-409 (E.D. Pa. 2016). Judge

Pappert’s reasoning proves that his equal protection analysis was central to the Court’s decision:

        There is a rational basis for Section 2687(b)'s requirement that poll watchers be
        qualified electors in the county in which they work . . . Pennsylvania opted to design
        a county-by-county system of elections . . . To that end it ensured that participants
        in the election—voters and watchers alike—were qualified electors in the relevant
        county. The legislature's decision to allow county election officials to credential
        only poll watchers from their own county is rationally related to the state's interest
        in maintaining its county-run election system; each county election official is tasked
        with managing credentials for a discrete part of the state's population. . . [T]he
        legislature chose to “draw the lines” at the county level, something entirely rational
        in fashioning a scheme for a state as large as Pennsylvania . . . Section 2687(b)
        imposes no burden on Plaintiffs' fundamental rights, and there is a sufficient
        rational basis for its residency requirement.

See id. at 409 (internal citations omitted). 2

            C. Plaintiffs Concede That Counts VII and IX Fail to State A Claim.

        Plaintiffs essentially concede that Counts VIII and IX of the Amended Complaint fail to

state a claim entitling them to relief. The Democratic Intervenors moved to dismiss Counts VIII

and IX both counts because the claims were plead based on Spoliation Provisions that were not in

effect during the June 2 Primary and that are not effective until the General Election. See Dem.

Int. Mot. to Dismiss at 19; also See Act 12 of 2020 at § 17(2)(vii) (amendments or additions to

Section 1306-D(b) have an effective date of November 2, 2020).

        In their 70-page Opposition, Plaintiffs fail to offer one countering legal argument in support

of these surprising new claims. Rather than affirmatively dropping the claims, as they should,

Plaintiffs bizarrely spend a full page of their Statement of Case describing how the now-supplanted




2 Even if, as Plaintiffs falsely contend, Judge Pappert based his ruling only on the close in time
proximity to the election, those facts are not materially different than the facts presented here. The
Republican Party, through common counsel, initiated the Cortes action in 2016 and then set it
aside for four years. It now brings this 11th hour challenge, driven only by the transparent desire
to delay and further cause chaos and confusion in the Commonwealth’s administration of the 2020
General Election. See Little v. Reclaim Idaho, 591 U.S. ___ (2020) (Roberts, J. concurring)
(Supreme Court stayed a district court’s order altering rules for the 2020 election due to COVID
because it was too close to the election for federal court intervention).
                                                  4
          Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 6 of 8

provisions in place during the Primary Election operated. See Plaintiffs’ Brief in Opposition at 11-

12. 3 Counts VIII and IX of Plaintiffs’ Amended Complaint should, therefore, be dismissed.

           D. Provisional Voting Is Not Election Fraud.

       Plaintiffs spend considerable space attacking provisional voting, both in this proceeding

and in the public discussion, by making unsupportable allegations of potential fraud and vote

rigging. These outrageous allegations serve no legitimate adjudicative purpose in this action.

Supported by federal law, provisional voting is a tried and true electoral method, allowing electors

to preserve their preference on election day so that their vote can be captured in the event the

elector’s vote is not otherwise counted, whether due to any form of confusion, mistake, or dispute.

       Under Pennsylvania law, electors who have requested a mail-in ballot have the option of

(1) returning the physical ballot by mail, (2) returning the physical ballot in person to the County

Board of Elections through delivery to a facility (including a drop box) of the County Board of

Elections, (3) taking the physical ballot to the polls and voting on the machine after following the

spoliation process, or (4) voting provisionally. See 25 PS § 3050(a.4). It simply is not voter fraud

if a voter submits a mail-in or absentee ballot and that voter goes to the polls to cast a provisional

ballot in the event the mailed ballot is not received. Contrary to yet another one of Plaintiffs’

conspiracy theories, both ballots are not counted–an elector’s vote is only counted once. This

practice is secure, required by Pennsylvania and federal law, and followed by all Boards.    4




3 In footnote two of their Opposition, Plaintiffs’ makes the hypothetical and irrelevant contention
that if the Secretary does not modify or retract the Department of State’s Guidelines, as were in
place during the Primary, before the General Election after the law changes, a statement in the
outdated Guidelines referencing spoiled ballots, “is an incorrect statement of law.”
4
  The Democratic Intervenors adopt and join arguments set forth in the reply briefs of other
defendants in support of dismissal of Plaintiffs’ Amended Complaint, including but not limited
to, arguments for dismissal grounded in other abstention doctrines.
                                                  5
         Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 7 of 8

III.   CONCLUSION

       For the foregoing reasons, and those in Democratic Intervenors’ Motion to Dismiss (Dkt.

287), this Court should dismiss Plaintiffs’ Amended Complaint.

                                           Respectfully submitted,

                                           /s/ A. Michael Pratt______________
                                           A. Michael Pratt
                                           Kevin M. Greenberg
                                           Adam R. Roseman
                                           George J. Farrell
                                           GREENBERG TRAURIG, LLP
                                           1717 Arch Street, Suite 400
                                           Philadelphia, PA 19103
                                           (t) 215.988.7800
                                           (f) 215.988.7801
                                           prattam@gtlaw.com
                                           greenbergk@gtlaw.com
                                           rosemana@gtlaw.com
                                           farrellg@gtlaw.com

                                           Clifford B. Levine
                                           Alex Lacey
                                           Dentons
                                           625 Liberty Avenue 5th Floor
                                           Pittsburgh, Pennsylvania 15222
                                           (t) 412.297.4998
                                           clifford.levine@dentons.com
                                           alex.lacey@dentons.com

                                           Lazar M. Palnick
                                           1216 Heberton St.
                                           Pittsburgh, PA 15206
                                           (t) 412.661.3633
                                           lazarpalnick@gmail.com

                                           Attorneys for Democratic Intervenors

       Dated: August 7, 2020




                                              6
         Case 2:20-cv-00966-NR Document 340 Filed 08/07/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on August 7th, 2020, I caused a true and correct

copy of the foregoing Democratic Intervenors’ Reply Brief in Support of Their Motion to Dismiss

on counsel of record for Plaintiffs, Defendants and other intervenors listed on the docket via the

Court’s ECF system.



                                                            /s/ A. Michael Pratt_______
                                                            A. Michael Pratt
